DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Response to the 10/26/2021 Non-Final Rejection was received January 26, 2022 and is considered herein. Claims 1-27 were previously cancelled and Claims 28-50 remain pending.
Response to Arguments/Remarks
Response to the 35 U.S.C. § 103 rejection (Remarks pages 7 – 8) with respect to claims 28-50 have been fully considered and are not persuasive. 
Regarding Claim 28, Applicant provided the following response:
In the rejection of claim 28, the Examiner concedes that Di Carlo fails to teach generating an analysis image by changing at least one region of the plurality of regions in a first image. However, the Examiner asserts that Kobayashi teaches this feature. Applicant must respectfully disagree with the Examiner's interpretation of Kobayashi. 
The Examiner refers to FIG. 3 and paragraphs 0064, 0066, and 0067 of Kobayashi. Kobayashi relates to techniques for analyzing the function of cells used for immunotherapy (paragraph 0082). The techniques include capturing an image of a cell, while measuring the fluorescent signals originating from molecules (e.g., antigens) in the cell (paragraph 0035). Accordingly, each measurement corresponds to a captured image, which can be used to visually confirm that the measurement was obtained for a cell, as opposed to a foreign object (paragraphs 0064-0067). For example, FIG. 3 shows an image of a cell corresponding to an arbitrarily selected data point (paragraphs 0060 and 0067). An arrow indicates the region of the image that includes the cell (paragraph 0060). 
However, Kobayashi does not disclose changing the image corresponding to the selected data point. While FIG. 3 of Kobayashi includes an arrow, the arrow is merely used to indicate a region of an image that includes a cell. Kobayashi does not describe changing the region of the image that includes the cell, nor does Kobayashi describe changing any other region of the image. As such, Kobayashi fails to teach or suggest circuitry configured to generate an analysis image by changing at least one region of the plurality of regions in a first image, as claimed. 
For at least these reasons, claim 28 is clearly and patentably distinguished over Di Carlo in view of Kobayashi. Accordingly, withdrawal of the rejection is respectfully requested.

Examiner respectfully disagrees. 
The following element of Claim 28 is under review:
generate an analysis image by changing at least one region of the plurality of regions in a first image of the at least two images based on the received input. 
 is analogous art dealing with image data derived from biological samples. As described by Kobayashi et al, data for the total cells flowed will display on a dot plot analysis (¶ [0066]-[0067]). Data can be selected by the user to include or exclude cells in the first image (shown with three boxes, each of a different size, spanning in three different quadrants in Fig 3A). The box size and location can be adjusted by the user and a user can also select a cell, in any region, the corresponding visual representation of the cell is generated for analysis in the second image (Fig 3B). Additionally, the features selected for a dot plot (Fig 2A, B left side that are similar to 3A) can be used to generate additional statistical analysis images (Fig 2A, B right side). Each time a user changes the region of interest for one or more cells analyzed or changes the cell of interest, with each cell located in a different region of the dot plot, an associated quantitative statistical image or visual representation image can be generated. As Applicant noted, noise can also be identified, which can additionally be excluded from the analysis thereby changing the region analyzed and the associated analysis image generated. 
Applicant’s argument presented that Kobayashi et al does not teach generate an analysis image by changing at least one region of the plurality of regions in a first image of the at least two images based on the received input is not persuasive.
Applicant further remarks:
Claims 29-34 and 48-50 depend from claim 28 and are patentable over the cited references for at least the same reason as claim 28. 
Independent claims 35 and 43 recite limitations similar to the limitations discussed above in connection with claim 28. As should be apparent from the above discussion, claims 35 and 43, and the claims which depend therefrom, are clearly and patentably distinguished over Di Carlo in view of Kobayashi. Accordingly, withdrawal of the rejection is respectfully requested. 
Based on the above discussion, claims 28-50 are in condition for allowance. 

Examiner respectfully disagrees. 
As discussed above, Di Carlo (WO 2012/040067) in view of Kobayashi (WO 2009/110614) teach every element of independent Claim 28. As Applicant notes, independent Claims 35 and 43 recite similar 
No further arguments are presented by Applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-50 are rejected under 35 U.S.C. 103 as being unpatentable over Di Carlo et al (WO 2012040067) in view of Kobayashi et al (WO2009110614).
Regarding Claim 28, Di Carlo et al teach an image processing system (system 10 includes imaging system 60 and computer 70 for data analysis; Fig 1 and ¶ [0040], [0043]) comprising: at least one image sensor configured to acquire data indicating images of a biological sample, wherein the biological sample includes at least a portion of a cell, at least a portion of a tissue, or at least a portion of an animal (imaging system 60 includes a high-speed camera 64 used for imaging cells in a field of view; ¶ [0040]); and circuitry (computer 70 includes processor 72; ¶ [0043]) configured to: determine motion information for a plurality of regions of at least two images of the biological sample, wherein the motion information corresponds to motion of the biological sample (motion of the cell 50 is identified by change in position over time between at least two images with monitoring including the pre-extensional region and extensional region 40 and the tracking algorithm can move the FOV 370 over multiple frames of the cell 50 in acquiring data pertaining to the motion of the cell; Figs 3, 4 and ¶ [0042], [0045]-[0046]); generate a graphical representation of at least one characteristic amount, wherein the at least one characteristic amount corresponds to a region of the plurality of regions and is indicative of the motion information (cells metrics are determined 450, 500, including deformation as a function of time, viscoelastic properties, and circularity, that can correlate to motility, and corresponds to a region of interest with the cell in the FOV and graphical representation are generated 550; Figs 4, 9-11 10B and ¶ [0050]-[0051], [0059], [0063]-[0064]); receive input indicating a portion of the graphical representation (a gating strategy may be employed on the graph to identify a portion of the graph; Fig 11A-C and ¶ [0064]).
Di Carlo et al does not teach generate an analysis image by changing at least one region of the plurality of regions inbased on the received input.
Kobayashi et al is analogous art pertinent to the problem addressed in this application and teaches to generate an analysis image by changing at least one region of the plurality of regions inbased on the received input (a region (either a cell or a plurality of cells) can be selected (changed), within a plurality of regions, in the flow cytometry dot plot image, based on the total cell population input data, to generate an analysis image, which can be represented as quantitative statistical image of data or a visual representation of a selected cell; Figs 2, 3 and ¶ [0064], [0066]-[0067]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Di Carlo et al and Kobayashi et al including to generate an analysis image by changing at least one region of the plurality of regions in a first image of the at least two images based on the received input. By generating an image of the cell(s) in the region of interest based on the statistical data, a viewer can check the results and determine if any anomalies are present in the biological sample, thereby improving the reliability and accuracy of statistics and enhance the medical report, as recognized by Kobayashi et al (¶ [0017], [0064]). 
Regarding Claim 29, Di Carlo et al in combination with Kobayashi et al teach the image processing system of claim 28 (as described above), wherein Di Carlo et al teach the portion indicated by the input is obtained by applying a gating range to the graphical representation (a gating strategy may be employed on the graph; Fig 11A-C and ¶ [0064]).
Regarding Claim 30, Di Carlo et al in combination with Kobayashi et al teach the image processing system of claim 28 (as described above), wherein Kobayashi et al teach generating the analysis image comprises excluding at least one region of the plurality of regions in (a gallery function of the device can check the individual image of the cell in the region of interest selected, such as use of the spot detection function; Figs 4, 6 and ¶ [0064], [0068]).  
Regarding Claim 31, Di Carlo et al in combination with Kobayashi et al teach the image processing system of claim 28 (as described above), wherein Di Carlo et al teach a microscope optical system (imaging system 60 includes a microscope with optics; ¶ [0040]), wherein the at least one image sensor is configured to detect light from the microscope optical system (the imaging system 60 includes the imaging device 64 that incorporates a camera that can detect light from the microscope; Fig 1 and ¶ [0040]-[0041]).  
Regarding Claim 32, Di Carlo et al in combination with Kobayashi et al teach the image processing system of claim 28 (as described above), wherein Di Carlo et al teach a display configured to present the graphical representation (computer 70 includes display 74 to display image analysis, including graph; Figs 1, 4 and ¶ [0043]-[0046]).  
Regarding Claim 33, Di Carlo et al in combination with Kobayashi et al teach the image processing system of claim 32 (as described above), wherein Di Carlo et al teach the display is further configured to receive user input indicating a selection of an area of the graphical representation, wherein the area includes a plurality of data values of the graphical representation (post-processing can be performed on the datasets by a user; Fig 4 and ¶ [0045]-[0046], [0050]-[0051]).  
Regarding Claim 34, Di Carlo et al in combination with Kobayashi et al teach the image processing system of claim 33 (as described above), wherein Kobayashi et al teach generating the analysis image is and the display is further configured to display the analysis image (the display is configured to display the graphical representation of metrics, the selected region of interest in the graphical representation, and an image corresponding to the selected region of interest in the graphical representation; Figs 2, 3 and [0064], [0066]-[0067]).  

Regarding Claim 35, Di Carlo et al teach an image processing apparatus (system 10 includes computer 70 for data analysis; Fig 1 and ¶ [0043]) comprising: circuitry (computer 70 includes processor 72; ¶ [0043]) configured to: determine motion information for a plurality of regions of at least two images of a biological sample, wherein the motion information corresponds to motion of the biological sample (motion of the cell 50 is identified by change in position over time between at least two images with monitoring including the pre-extensional region and extensional region 40 and the tracking algorithm can move the FOV 370 over multiple frames of the cell 50 in acquiring data pertaining to the motion of the cell; Figs 3, 4 and ¶ [0042], [0045]-[0046]); generate a graphical representation of at least one characteristic amount, wherein the at least one characteristic amount corresponds to a region of the plurality of regions and is indicative of the motion information (cells metrics are determined 450, 500, including deformation as a function of time, viscoelastic properties, and circularity, that can correlate to motility, and corresponds to a region of interest with the cell in the FOV and graphical representation are generated 550; Figs 4, 9-11 10B and ¶ [0050]-[0051], [0059], [0063]-[0064]); receive input indicating a portion of the graphical representation (a gating strategy may be employed on the graph to identify a portion of the graph; Fig 11A-C and ¶ [0064]). 
Di Carlo et al does not teach generate an analysis image by changing at least one region of the plurality of regions inbased on the received input.
Kobayashi et al is analogous art pertinent to the problem addressed in this application and teaches to generate an analysis image by changing at least one region of the plurality of regions inbased on the received input  (a region (either a cell or a plurality of cells) can be selected (changed), within a plurality of regions, in the flow cytometry dot plot image, based on the total cell population input data, to generate an analysis image, which can be represented as quantitative statistical image of data or a visual representation of a selected cell; Figs 2, 3 and ¶ [0064], [0066]-[0067]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Di Carlo et al and Kobayashi et al including to generate an analysis image by changing at least one region of the plurality of regions in a first image of the at least two images based on the received input. By generating an image of the cell(s) in the region of interest based on the statistical data, a viewer can check the results and determine if any anomalies are present in the biological sample, thereby improving the reliability and accuracy of statistics and enhance the medical report, as recognized by Kobayashi et al (¶ [0017], [0064]). 
Regarding Claim 36, Di Carlo et al in combination with Kobayashi et al teach the image processing apparatus of claim 35 (as described above), wherein Di Carlo et al teach the portion indicated by the input is obtained by applying a gating range to the graphical representation (a gating strategy may be employed on the graph; Fig 11A-C and ¶ [0064]).
Regarding Claim 37, Di Carlo et al in combination with Kobayashi et al teach the image processing apparatus of claim 35 (as described above), wherein Kobayashi et al teach the analysis image is generated by superimposing on the first image a mask at positions in the first image excluded by regions indicated by the input (a masking tool may be used for identifying a cell of interest in a region of interest in the image; ¶ [0049]).  
Regarding Claim 38, Di Carlo et al in combination with Kobayashi et al teach the image processing apparatus of claim 35 (as described above), wherein Di Carlo et al teach the graphical representation has a first axis corresponding to a first characteristic of the motion information and a second axis corresponding to a second characteristic (the plot displays, for example, the cell initial diameter on the x-axis and the deformability or circularity metric along the y-axis; Figs 7-11 and ¶ [0045]-[0046]).  
Regarding Claim 39, Di Carlo et al in combination with Kobayashi et al teach the image processing apparatus of claim 38 (as described above), wherein Di Carlo et al teach the graphical representation is a two-dimensional plot diagram having the first axis and the second axis (the plot displays data in two dimensions with an x and a y axis; Figs 7-11 and ¶ [0045]-[0046]).  
Regarding Claim 40, Di Carlo et al in combination with Kobayashi et al teach the image processing apparatus of claim 38 (as described above), wherein Di Carlo et al teach the first characteristic is an average value, a maximum value, a standard deviation, a rate of acceleration, a frequency value, an integrated value, a percentage of area having movement above a predetermined threshold, a level of similarity with a waveform pattern, or a number of times when a level of similarity with a waveform pattern is above a predetermined threshold (the cell diameter used is the average of the minimum cell diameter, used to calculate the cell metrics along the x-axis; ¶ [0045]-[0046]).  
Regarding Claim 41, Di Carlo et al in combination with Kobayashi et al teach the image processing apparatus of claim 40 (as described above), wherein Di Carlo et al teach the second characteristic is an average value, a maximum value, a standard deviation, a rate of acceleration, a frequency value, an integrated value, a motion area, a level of similarity with a waveform, or a number of times when showing specific waveform (the cell diameter used is the average of the minimum cell diameter, used to calculate the cell metrics along the y-axis; ¶ [0045]-[0046]).
Regarding Claim 42, Di Carlo et al in combination with Kobayashi et al teach the image processing apparatus of claim 40 (as described above), wherein Di Carlo et al teach the second characteristic is an average value, a maximum value, a minimum value, a standard deviation, or an area percentage occupied by the biological sample (the cell diameter used is the average of the minimum cell diameter, used to calculate the cell metrics along the y-axis; ¶ [0045]-[0046]).  

Regarding Claim 43, Di Carlo et al teach an image processing method (method to use system 10 including imaging system 60 and computer 70 for data analysis; Fig 1 and ¶ [0040], [0043])  comprising: determining motion information for a plurality of regions of at least two images of a biological sample, wherein the motion information corresponds to motion of the biological sample (motion of the cell 50 is identified by change in position over time between at least two images with monitoring including the pre-extensional region and extensional region 40 and the tracking algorithm can move the FOV 370 over multiple frames of the cell 50 in acquiring data pertaining to the motion of the cell; Figs 3, 4 and ¶ [0042], [0045]-[0046]); generating a graphical representation of at least one characteristic amount, wherein the at least one characteristic amount corresponds to a region of the plurality of regions and is indicative of the motion information (cells metrics are determined 450, 500, including deformation as a function of time, viscoelastic properties, and circularity, that can correlate to motility, and corresponds to a region of interest with the cell in the FOV and graphical representation are generated 550; Figs 4, 9-11 10B and ¶ [0050]-[0051], [0059], [0063]-[0064]); receiving input indicating a portion of the graphical representation (a gating strategy may be employed on the graph to identify a portion of the graph; Fig 11A-C and ¶ [0064]).
Di Carlo et al does not teach generating an analysis image by changing at least one region of the plurality of regions inbased on the received input.
Kobayashi et al is analogous art pertinent to the problem addressed in this application and teaches generating an analysis image by changing at least one region of the plurality of regions inbased on the received input  (a region (either a cell or a plurality of cells) can be selected (changed), within a plurality of regions, in the flow cytometry dot plot image, based on the total cell population input data, to generate an analysis image, which can be represented as quantitative statistical image of data or a visual representation of a selected cell; Figs 2, 3 and ¶ [0064], [0066]-[0067]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Di Carlo et al and Kobayashi et al including to generate an analysis image by changing at least one region of the plurality of regions in a first image of the at least two images based on the received input. By generating an image of the cell(s) in the region of interest based on the statistical data, a viewer can check the results and determine if any anomalies are present in the biological sample, thereby improving the reliability and accuracy of statistics and enhance the medical report, as recognized by Kobayashi et al (¶ [0017], [0064]). 
Regarding Claim 44, Di Carlo et al in combination with Kobayashi et al teach the image processing method of claim 43 (as described above), wherein Di Carlo et al teach the portion indicated by the input is obtained by applying a gating range to the graphical representation (a gating strategy may be employed on the graph; Fig 11A-C and ¶ [0064]).  
Regarding Claim 45, Di Carlo et al in combination with Kobayashi et al teach the image processing method of claim 43 (as described above), wherein Kobayashi et al teach the analysis image is generated by superimposing on the first image a mask at positions in the first image excluded by regions indicated by the input (a masking tool may be used for identifying a cell of interest in a region of interest in the image; ¶ [0049]).  
Regarding Claim 46, Di Carlo et al in combination with Kobayashi et al teach the image processing method of claim 43 (as described above), wherein Di Carlo et al teach the method further comprises presenting the graphical representation on a display (computer 70 includes display 74 to display image analysis, including graph; Figs 1, 4 and ¶ [0043]-[0045]).  
Regarding Claim 47, Di Carlo et al in combination with Kobayashi et al teach the image processing method of claim 46 (as described above), wherein Di Carlo et al teach receiving input indicating the portion of the graphical representation further comprises receiving, from the display, input indicating a selected portion of data values in the graphical representation (post-processing can be performed on the datasets by a user including selection of a gated region; Fig 4 and ¶ [0045], [0050]-[0051], [0064]) and Kobayashi et al teach presenting [[an]] the analysis image on the display, wherein the analysis image indicates regions of [[an]] the first image of the at least two images corresponding to the selected portion of data values (the display is configured to display the graphical representation of metrics, the selected region of interest in the graphical representation, and an image corresponding to the selected region of interest in the graphical representation; Figs 2, 3 and [0064], [0066]-[0067]).  

Regarding Claim 48, Di Carlo et al in combination with Kobayashi et al teach the image processing system of claim 28 (as described above), wherein Di Carlo et al teach the input indicating the portion of the graphical representation comprises input indicating a selection of an area of the graphical representation (a gating strategy may be employed on the graph to limit the input to the gated region; Fig 11A-C and ¶ [0064]). 
Regarding Claim 49, Di Carlo et al in combination with Kobayashi et al teach the image processing system of claim 28 (as described above), wherein Di Carlo et al teach a data value of a plurality of data values included in the graphical representation corresponds to a region of the plurality of regions (cells metrics are determined 450, 500, including deformation as a function of time, viscoelastic properties, and circularity, that can correlate to motility, and corresponds to a region of interest with the cell in the FOV and graphical representation are generated 550; Figs 4, 9-11 10B and ¶ [0050]-[0051], [0059], [0063]-[0064]), and receiving input indicating a portion of the graphical representation comprises receiving input indicating a subset of the plurality of data values included in the graphical representation (a gating strategy may be employed on the graph to limit the input to the gated region of the total population on the graph; Fig 11A-C and ¶ [0064]).  
Regarding Claim 50, Di Carlo et al in combination with Kobayashi et al teach the image processing system of claim 28 (as described above), wherein Di Carlo et al teach the received input corresponds to at least one first region of the plurality of regions (metrics of the cell 50 is identified by change in position over time between at least two images with monitoring including the pre-extensional region and extensional region 40 and the tracking algorithm can move the FOV 370 over multiple frames of the cell 50 in acquiring data pertaining to the motion of the cell; Figs 3, 4 and ¶ [0042], [0045]), and Kobayashi et al teach generating the analysis image comprises excluding at least one second region of the plurality of regions different from the at least one first region of the plurality of regions (an image of the cell in the region of interest of the plot is shown and by changing the selected graph region of interest, the image region is automatically changed to the associated frame and cell of interest in the corresponding image and region while excluding cells in the regions that were not selected; Fig 3 and ¶ [0064], [0066]-[0067]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rubin et al (CA 2344567) discloses a system and method for cell-based screening that includes functional assays, such as motility.
Walter et al (AU 2009201714) discloses a method and apparatus for the characterization of spatiotemporal signals of biological samples, including the motility of cellular structures.
Green et al (WO 2005080944) discloses a system and method for the analysis of cell morphology and motility.
	Mimura et al (CN 101903532) teaches a system and method for analyzing cells including selection of a cell from a plurality of cell in a region and analyzing the movement of the cell with generation of statistics associated with the movement.
	Li et al (CN 102799797) teaches a cell tracking analysis system and method to track movement of the cell including the statistical analysis and the overlay of cell tracking metrics onto the cell image.
Takagi et al (US PG PUB 2011/0019897) teaches a cell-image analyzing apparatus that combines visual representation with statistical measurements that can be gated (original patent for Olympus Celaview RS100).
	Amakawa et al (US 8965098) teaches a cell-image analyzing apparatus and method that includes the imaging for plural fields of view and statistical analysis for cells in each field of view.
	Namba et al (US 8179597) teaches a system and method that detects and stores multiple focal positions in a field of view to measure and calculate characteristics of a sample, including motion.
	Kobayashi et al (US 8086016) teaches a cell and particle analysis system and method including the detection and tracking of cells and/or proteins and the generation of statistics associated with the tracking.
Ortyn et al (EP 1886139) teaches a system and method for cell analysis that includes generating images and metrics about the cells, gating a cell subpopulation and displaying images associated with the subpopulation.
Yuko et al (WO 2011030756) teaches a system and method for region segmentation image generation with a plurality of regions and the associated metrics associated with the region selected.
Sibarita (AU 2013200219) teaches a method and apparatus for particle localization including the generation of images and metrics associated with the particle characteristics with a subset created and enhanced for analysis in a region of interest.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667